                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:18CR253

           v.
                                                                   ORDER
CARLOS ELY RAMOS GONZALEZ,

                      Defendant.

       This matter is before the Court on the magistrate judge’s 1 Findings and
Recommendation (Filing No. 28) recommending the Court deny defendant Carlos Ely
Ramos Gonzalez’s (“Ramos Gonzalez”) “Motion to Dismiss – Out of Time – and Request
for Hearing” (Filing No. 19). Ramos Gonzalez objects (Filing No. 29) to the Findings and
Recommendation. Both parties offered exhibits in support of their briefs without objection.
For the purposes of this motion, the Court accepts the facts within the parties’ exhibits as
undisputed.

       Ramos Gonzalez is a Guatemalan citizen. On September 27, 1988, an “Order to
Show Cause and Notice of Hearing” initiated deportation proceedings against Ramos
Gonzalez. An immigration judge (“IJ”) denied Ramos Gonzalez’s application for asylum
and ordered his deportation to Guatemala on June 5, 1989. 2

       On March 16, 1990, an “Order to Show Cause, Notice of Hearing, and Warrant for
the Arrest of Alien” (“OSC”) commenced a second deportation proceeding against Ramos
Gonzalez and notified him he was to appear before an IJ at a “location to be set” on a “time


       1
       The Honorable Michael D. Nelson, United States Magistrate Judge for the District
of Nebraska.
       2
        Ramos Gonzalez was represented by counsel and reserved the right to appeal his
deportation. As of January 14, 1991, it appears that appeal was pending and continued
indefinitely.
and date to be set.”      “[U]pon [Ramos Gonzalez’s] admissions,” an IJ ordered his
deportation to Guatemala on May 17, 1990 (“1990 Deportation Order”). Ramos Gonzalez
waived his right to appeal and was deported on June 1, 1990.

       Ramos Gonzalez reentered the United States and, in September 2006, was convicted
of conspiracy to distribute and possess with intent to distribute heroin, possession with
intent to distribute heroin, and illegal reentry subsequent to deportation in the United States
District Court for the Southern District of New York. He was again removed from the
United States in 2010.

       The Indictment in the present case charges Ramos Gonzalez with illegal reentry
subsequent to deportation on or about August 30, 2018, in violation of 8 U.S.C. § 1326(a)
and (b)(2). Ramos Gonzalez argues this Indictment should be dismissed because the 1990
Deportation Order is void. Relying on an interpretation of Pereira v. Sessions, ___ U.S.
___, 138 S. Ct. 2105 (2018), set forth in United States v. Virgen-Ponce, 320 F. Supp. 3d
1166 (E.D. Wash. 2018), Ramos Gonzalez asserts that his 1990 Deportation Order is void
for lack of jurisdiction, due process, and structural integrity because the OSC failed to
specify the time, date, and location of his deportation hearing.          Without that 1990
Deportation Order, Ramos Gonzalez contends he cannot be charged with illegal reentry
subsequent to deportation.

       After the parties jointly waived an evidentiary hearing, the magistrate judge denied
Ramos Gonzalez’s motion. Aptly recognizing the narrowness of the Supreme Court’s
holding in Pereira, __ U.S. ___, 138 S. Ct. 2105, the magistrate judge joined those district
courts who have addressed this question, including this Court, in rejecting Ramos
Gonzalez’s jurisdictional argument. See, e.g., United States v. Duarte, 4:18CR3083, 2018
WL 6493090 (D. Neb. Nov. 30, 2018) findings and recommendation adopted,
4:18CR3083, 2018 WL 6492750 (D. Neb. Dec. 10, 2018); see also German Bermudez-
Cota, 27 I&N Dec. 441 (BIA 2018) (distinguishing Pereira, ___ U.S. ___, 138 S. Ct. 2105,


                                              2
and concluding a notice to appear not specifying the date and location of a noncitizen’s
deportation proceeding vests an IJ with jurisdiction when the noncitizen later receives the
information). The magistrate judge further concluded that Ramos Gonzalez has failed to
show prejudice by establishing that, but for the OSC’s alleged deficiencies, he would not
have been deported.

      The Court has reviewed de novo Ramos Gonzalez’s Motion to Dismiss, the parties’
briefs and exhibits, and the Findings and Recommendation. See 28 U.S.C § 636(b)(1).
The Court agrees with the prior rulings of this Court and concludes Ramos Gonzalez’s
motion should be denied for the reasons stated in the magistrate judge’s well-founded
Findings and Recommendation.

      IT IS ORDERED:
      1.     Defendant Carlos Ely Ramos Gonzalez’s objection (Filing No. 29) is
             overruled.
      2.     The magistrate judge’s Findings and Recommendation (Filing No. 28) are
             accepted.
      3.     Ramos Gonzalez’s “Motion to Dismiss – Out of Time – and Request for
             Hearing” (Filing No. 19) is denied.

      Dated this 8th day of March 2019.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge




                                            3
